Exhibit Rick Abshire (713) 881-3609 FOR IMMEDIATE RELEASE ADAMS RESOURCES ANNOUNCES FOURTH QUARTER 2007 EARNINGS Houston (March 28, 2008) Adams Resources & Energy, Inc., (AMEX-AE), announced unaudited fourth quarter 2007 net earnings of $2,003,000 or $.47 per common share on revenues totaling $879,813,000.This compares to unaudited fourth quarter 2006 net earnings of $1,124,000 or $.27 per share on revenues of $538,577,000. Net earnings for 2007 totaled $17,056,000 or $4.04 per share on revenues totaling $2,636,222,000. A summary of operating results follows: Fourth Quarter 2007 2006 Operating earnings (loss) Marketing $ 6,618,000 $ 3,742,000 Transportation 809,000 701,000 Oil and gas (2,272,000 ) (751,000 ) General & administrative expenses (3,483,000 ) (2,306,000 ) Interest earnings, net 416,000 431,000 Income tax provision (85,000 ) (693,000 ) Net earnings $ 2,003,000 $ 1,124,000 Chairman, K. S. “Bud” Adams, Jr., attributed the earnings increase to the Company’s marketing segment where a 76 percent increase in operating earnings was realized, in part, due to increased crude oil prices.The Company also announced that during 2007, it participated in the drilling of 30 wells of which 21 wells were successful with eight dry holes and one well converted to salt water disposal service.Oil and gas reserve additions for 2007 replaced 92 percent of production on an equivalent barrel basis. …………… The information in this release includes certain forward-looking statements that are based on assumptions that in the future may prove not to have been accurate. A number of factors could cause actual results or events to differ materially from those anticipated.Such factors include, among others, (a) general economic conditions and demand for chemical based trucking services, (b) fluctuations in hydrocarbon prices and margins, (c) variations between crude oil and natural gas contract volumes and actual delivery volumes, (d) unanticipated environmental liabilities or regulatory changes, (e) counterparty credit default, (f) inability to obtain bank and/or trade credit support, (g) availability and cost of insurance, (h) changes in tax laws, and (i) the availability of capital, (j) changes in regulations, (k) results of current and future items of litigation, (l) uninsured items of litigation or losses, (m) uncertainty in reserve estimates and cash flows, (n) ability to replace oil and gas reserves, (o) security issues related to drivers and terminal facilities, (p) commodity price volatility and (q) successful completion of drilling activity.These and other risks are described in the Company’s reports that are on file with the Securities and Exchange
